Case: 4:19-cr-00428-SL Doc #: 1 Filed: 07/16/19 1 o0f1. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

 

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
) &
Plaintiff, ) 1 4
) @
V. ) CASENO.
) Title 18, United States Code,
ANDRE J. EARVIN, ) Sections 2113(a)
)
Defendant. )
COUNT 1
(Bank Robbery, 18 U.S.C. § 2113(a))
The Grand Jury charges:

1. On May 30, 2019, in the Northern District of Ohio, Eastern Division,
Defendant ANDRE EARVIN by intimidation, did take from the person or presence of
another, money, belonging to and in the care, custody, control, management, and
possession of the Home Savings Bank, a bank whose deposits were then insured by the
Federal Deposit Insurance Corporation, in violation of Title 18, United States Code,

Section 2113(a).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
